Citation Nr: 1226752	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral elbow disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a bilateral wrist disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a bilateral knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, from January 1991 to July 1991, from May 2000 to January 2001, and from January 2003 to June 2004, with additional inactive service in the Army National Guard of Puerto Rico.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  This case was remanded by the Board in January 2012 for additional development.

The issues of entitlement to service connection for bilateral elbow, wrist, and knee disabilities, are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record shows that it is at least as likely as not that the Veteran's currently diagnosed prostate disability is related to service.  

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed psychiatric disability is not related to service.
3.  The preponderance of the evidence is against a finding that hypertension was incurred in or aggravated by active service from February 1971 to February 1973.

4.  The evidence of record shows that the Veteran's hypertension clearly and unmistakably pre-existed active service after 1983 and was not aggravated by service.


CONCLUSIONS OF LAW

1.  A prostate disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in December 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Prostate Disability

The Veteran's service medical records are negative for any complaints or diagnosis of a prostate disability.

After separation from active service, a May 2005 medical report stated that the Veteran had an enlarged prostate.  The provisional diagnosis was benign prostatic hypertrophy.  Subsequently, a July 2005 medical report stated that the Veteran had been evaluated by a urologist and had been found to have benign prostatic hypertrophy/prostatitis.  The medical evidence of record shows that a prostate disability has been consistently diagnosed since July 2005.

A May 2006 VA general medical examination report gave a diagnosis of benign prostatic hypertrophy producing urgency, but no other symptoms.  The examiner stated that the disability was not related to exposure to Agent Orange, but did not otherwise provide an etiological opinion.

A January 2012 VA male reproductive system examination report included a review of the claims file, medical records, and the Veteran's reported history.  After a physical examination, the diagnosis was benign prostatic hypertrophy.  The examiner opined that the Veteran's prostate disability was at least as likely as not (50 percent or greater probability) incurred in or caused by service.  The rationale was that the Veteran's prostate disability was diagnosed shortly after separation from active service.

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed prostate disability is related to service.  While the Veteran's service medical records do not include any complaints or diagnosis of a prostate disability, a prostate disability was first noted in May 2005, less than one year after separation from service.  In addition, the etiological evidence of record relates the Veteran's currently diagnosed prostate disability to service.  There are only two medical reports of record which opine on the etiology of the Veteran's prostate disability.  The first is the May 2006 VA general medical examination report, which stated that the disability was not related to exposure to Agent Orange, but did not comment on whether the disability was otherwise related to service.  The second is the January 2012 VA male reproductive system examination report, which opined that the Veteran's prostate disability was at least as likely as not (50 percent or greater probability) incurred in or caused by service.  Therefore, the January 2012 VA male reproductive system examination report is the only etiological opinion of record with regard to a relationship between the Veteran's prostate disability and service.  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed prostate disability is related to service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's prostate disability is related to active service.  Therefore, service connection for a prostate disability is granted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Psychiatric Disability

For certain chronic disabilities, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's service medical records are negative for any diagnosis or treatment for a psychiatric disability.

After separation from active service, a November 2005 VA psychiatric note stated that, after psychiatric examination, the Axis I diagnosis was major depressive disorder, single episode, and PTSD traits.  The medical evidence of record shows that a psychiatric disability has been consistently diagnosed since November 2005.

In a May 2006 VA psychiatric examination report, the Veteran complained of multiple psychiatric symptoms with a duration of one year.  After psychiatric examination, the Axis I diagnosis was adjustment disorder with anxiety features.

A January 2012 VA mental disorders examination report included a review of the claims file, medical records, and the Veteran's reported history.  After a psychiatric examination, the diagnosis was depressive disorder, not otherwise specified.  The examiner opined that the Veteran's psychiatric disability was less likely than not (less than 50 percent probability) incurred in or caused by active service.  The basis for the opinion was that the Veteran had no complaints or treatment of psychiatric symptoms during service, with his treatment beginning after separation from active service.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed psychiatric disability is not related to service.  There is no medical evidence that the Veteran complained of, or was treated for, a psychiatric disability during active service.  In addition, while the medical evidence of record shows that the Veteran has a current diagnosis of a psychiatric disability, there is no  competent medical evidence of record which relates that disability to service.  There is only one medical report of record which opines on the etiology of the Veteran's psychiatric disability.  That report is the January 2012 VA mental disorders examination report, which opined that the Veteran's psychiatric disability was less likely than not (less than 50 percent probability) incurred in or caused by active service, on the basis that the Veteran had no complaints or treatment of psychiatric symptoms during service, with his treatment beginning after separation from active service.

The Board finds that the Veteran's statements are competent and credible to demonstrate how he felt during service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran's statements are not competent to demonstrate that his experiences during active service are related to his currently diagnosed psychiatric disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a medical professional, the Veteran is not competent to make a determination that any currently diagnosed psychiatric disability is related to active service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed psychiatric disability is not related to service.

The Board notes that at the May 2006 VA psychiatric examination, the Veteran reported psychiatric symptoms for one year, which would date the onset of the symptoms after separation from service.

Furthermore, while the Veteran was diagnosed with major depressive disorder in November 2005, within one year of his separation from service, major depressive disorder is not a psychosis, so presumptive service connection is not warranted.  Furthermore, the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service, so the Board finds that presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309, 4.125 (2011).

The Board finds that the January 2012 VA examination and opinion is the only competent medical evidence as to the etiology of the Veteran's disability.  That opinion found that it was less likely as not that the Veteran's disability was incurred in or caused by service.  The Board finds that opinion is persuasive and is not contradicted by any competent evidence.

The preponderance of the evidence weighs against the Veteran's claim for service connection.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

For certain chronic disabilities, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disability become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran was on active duty from February 1971 to February 1973.  There is no evidence of record that shows that he was diagnosed with or treated for any high blood pressure during that period of active duty.  He has not claimed that the hypertension was incurred during that period of active duty.  In addition, there is not competent evidence of record relating the Veteran's hypertension to his first period of active service.  Therefore, the Board finds that the preponderance of the evidence is against a finding that hypertension was incurred in or aggravated during service from February 1971 to February 1973.

A February 1974 service examination shows three blood pressure readings of 110/60.  In a February 1974 report of medical history, the Veteran denied having or having a history of high blood pressure.

A March 1979 service examination shows three blood pressure readings of 112/60.  In a March 1979 report of medical history, the Veteran denied having or having a history of high blood pressure.

A July 1983 service medical records show that he was found to have an elevated blood pressure reading of 160/112 on examination, during which time he was not in active service.  It was recommended that the Veteran's blood pressure be repeated three times.  On three retests, the Veteran's blood pressure did not exceed 140 systolic or 80 diastolic.  In a July 1983 report of medical history, the Veteran denied having or having a history of high blood pressure.

An October 1987 service examination found blood pressure of 130/80.  The vascular system was normal.  In an October 1987 report of medical history, the Veteran denied having or having a history of high blood pressure.

A June 1991 service examination shows blood pressure of 152/74.  The vascular system was normal.  In a June 1991 report of medical history, the Veteran denied having high blood pressure.

An October 1991 service examination shows blood pressure of 110/76.  The vascular system was normal.  In an October 1991 report of medical history, the Veteran denied having or having a history of high blood pressure.

A September 1994 service examination found blood pressure of 130/80.  The vascular system was normal, but the Veteran was recommended a low cholesterol diet.  In a September 1994 report of medical history, the Veteran denied having or having a history of high blood pressure.

In a November 1994 medical history, the Veteran reported a history of high blood pressure.

An August 1997 service medical record, also taken while the Veteran was not on active service, stated that the Veteran had a history of high blood pressure.  On four separate blood pressure readings, the Veteran's blood pressure was 160/100, 160/100, 170/110, and 170/100.  The Veteran was not permitted to attend a training course, and was advised to seek medical attention.

In a February 2000 report of medical history, the Veteran denied having or having a history of high blood pressure.

A December 2000 service medical report stated that the Veteran's blood pressure was 168/82.  The diagnosis was mild systolic blood pressure elevation.  On December 2000 report of medical history, the Veteran denied having or having a history of high blood pressure.

An undated service medical report stated that the Veteran had blood pressure of 130/100.

In a January 2003 report of medical history, the Veteran denied having or having a history of high blood pressure.

A February 2005 service examination found that the vascular system was normal.

In a May 2005 report of medical history, the Veteran denied having or having a history of high blood pressure.

In a June 2005 VA outpatient medical report, the Veteran stated that he was taking medication for his prostate, but did not mention a hypertension medication.  On examination, the Veteran's blood pressure was 157/83.  After physical examination, the assessment was hypertension.  The examiner stated that the Veteran would be started on medication.

A September 2005 private medical report, after separation from the last period of active service, stated that the Veteran's blood pressure was 150/90.  The diagnosis was high blood pressure.

In a June 2006 VA general medical report, the Veteran stated that the first time he was informed he had high blood pressure was 10 years before during a physical examination performed by the National Guard of Puerto Rico.  The Veteran reported that he began taking medication at that time and continued taking medication.  After physical and diagnostic examination, the diagnosis was hypertension.

A January 2012 VA hypertension examination report included a review of the claims file, medical records, and the Veteran's reported history.  After physical and diagnostic examination, the diagnosis was hypertension, which began in 1983.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by active service.  The basis for the opinion was that there was no medical evidence that the Veteran had high blood pressure prior to July 12, 1983, and there was no medical evidence of incidents during active service which aggravated the Veteran's hypertension beyond the natural course of the disability.

The Board finds that the evidence of record shows that the Veteran's hypertension clearly and unmistakably pre-existed active service and was not aggravated by service.  The Veteran served on active duty during four separate periods.  There is no medical evidence of record that the Veteran's hypertension was diagnosed during the first period, from February 1971 to February 1973, or within one year after separation from that period of active service.  While there is no evidence that hypertension was diagnosed on the Veteran's entrance into his second period of active service, in January 1991, the medical evidence of record clearly shows that high blood pressure was initially noted in July 1983, prior to that period of service that began in January 1991.  There is only one medical report which comments on the etiology of the Veteran's hypertension.  That report is the January 2012 VA hypertension examination report, which found that the Veteran's hypertension began in 1983, based upon findings in the medical record at that time.  There is no contrary competent opinion.  While the Veteran denied having or having a history of high blood pressure.  He continued to deny having high blood pressure in service records through the conclusion of his service, lessening the credibility of those denials.  Accordingly, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran's hypertension began between his first and second periods of active service, and thus pre-existed his second, third, and fourth periods of active service.  Therefore, he is not entitled to a presumption of soundness for those periods of service.  38 U.S.C.A. § 1111 (West 2002).

Having shown that the Veteran is not entitled to a presumption of soundness, the next step of the inquiry is to determine whether the Veteran's pre-existing hypertension was aggravated by his second, third, or fourth periods of active service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 C.F.R. § 3.306 (b) (2011).

The Board finds that the preponderance of the evidence of record clearly and unmistakably shows that the Veteran's preexisting hypertension was not aggravated by any of the three periods of active service.  38 U.S.C.A. § 1111 (West 2002).  The medical evidence of record includes multiple elevated blood pressure readings.  Some of the readings were during active service, including a June 1991 reading of 152/74 and a December 2000 reading of 168/82.  However, the Board notes that those readings are largely analogous to elevated blood pressure readings recorded during periods when the Veteran was not in active service, and they do not inherently demonstrate any increase or aggravation.  Furthermore, there is only one medical report of record which comments on whether the Veteran's hypertension was aggravated by service.  That report is the January 2012 VA hypertension examination report, which stated that there was no medical evidence of incidents during active service which aggravated the Veteran's hypertension beyond the natural course of the disability.

The Board finds that the Veteran's statements are competent and credible to demonstrate that he experienced high blood pressure during periods of active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran's statements are not competent to demonstrate that his hypertension was permanently aggravated beyond the natural progress of the disease.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a medical professional, the Veteran is not competent to make a determination that his preexisting hypertension was permanently aggravated by service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed hypertension is not related to service, and that the evidence shows that hypertension was not aggravated during the final three periods of active service.

The Board finds that the preponderance of the evidence is against a finding that hypertension was incurred in or aggravated during the Veteran's first period of active service, or that it manifested to a compensable degree within one year following separation from that active service.  The Board further finds that the evidence of record clearly and unmistakably shows that the Veteran's hypertension preexisted his second, third, and fourth periods of active service and clearly and unmistakably did not undergo a permanent increase in the underlying severity during those periods of service s.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is denied.


ORDER

Service connection for a prostate disability is granted.

Service connection for a psychiatric disability is denied.

Service connection for hypertension is denied.


REMAND

The Veteran seeks service connection for a bilateral elbow disability, a bilateral wrist disability, and a bilateral knee disability.  Unfortunately, those claims are not yet ready for adjudication.

In January 2012, the Board remanded the claims on appeal because the May 2006 VA joints examination was inadequate.  The examination was found to be inadequate because, on physical examination, there was no pain, loss of range of motion, functional loss, or instability in any knee, elbow, or wrist.  None of the joints were painful on palpation and there was no evidence of edema, effusion, or redness.  As a result, the diagnoses were unremarkable knee, elbow, and wrist examinations.  However, the same report also stated that on x-ray examination, the Veteran had osteopenia of the elbow, degenerative spurring of the ulna, mild degenerative joint disease of the knee, and degenerative enthesopathy at the insertion of the quadriceps tendon, bilaterally.  The Board found those findings to be contradictory to diagnoses of unremarkable joints.  In addition, no medical opinion was provided as to whether any of the abnormalities found on x-ray examination were related to service.

The Board remanded the claims so that the Veteran could be provided with a new medical examination.  That examination was conducted in January 2012, and resulted in three separate examination reports from a single medical examiner, addressing the Veteran's elbow, wrist, and knee complaints.  The examiner concluded that examination of the Veteran's wrist joints was unremarkable, there was no evidence of elbow joint deficits, and evaluation showed no knee abnormalities.  However, the same examiner specifically stated that the Veteran had bilateral knee arthritis on x-ray examination.  As with the May 2006 VA joints examination report, that a finding is inherently contradictory to a diagnosis of no knee abnormalities.  In addition, the examiner did not comment in any way on the positive x-ray findings made with respect to the Veteran's elbow, wrist, and knee disabilities in May 2006.  Finally, the examiner did not provide an opinion as to whether the symptoms were associated with one or more specific diagnoses, or whether they were symptoms of an undiagnosed illness, as specifically requested by the January 2012 Board remand.  Therefore, the January 2012 elbow, wrist, and knee examinations are incomplete and do not contain sufficient information to adjudicate the claim.  Compliance with a remand is not discretionary, and if a remand request is not satisfied, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any elbow, wrist, and knee disability found.  The examiner must review the claims file and the examination report must note that review.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding the history of his symptoms.  A complete rationale for all opinions must be provided.  The examiner must provide the following opinions.

(a) The examiner must provide an opinion as to whether any bilateral elbow symptoms are associated with a specific known medical diagnosis, or whether they are symptoms of an undiagnosed illness.  The examiner should discuss the May 2006 finding of osteopenia of the elbow.

(b) The examiner must provide an opinion as to whether any bilateral wrist symptoms are associated with a specific known medical diagnosis, or whether they are symptoms of an undiagnosed illness.  The examiner should discuss the May 2006 finding of degenerative spurring of the ulna.

(c) The examiner must provide an opinion as to whether any bilateral knee symptoms are associated with a specific known medical diagnosis, or whether they are symptoms of an undiagnosed illness.  The examiner should discuss the May 2006 finding of mild degenerative joint disease of the knee and bilateral degenerative enthesopathy at the insertion of the quadriceps tendon, and the January 2012 finding of bilateral knee arthritis on X-ray.

(d) The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any currently diagnosed elbow disability is related to the Veteran's active service.  If any elbow disability is attributable to factors unrelated to his service, the examiner should specifically so state.

(e) The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any currently diagnosed wrist disability is related to the Veteran's active service.  If any wrist knee disability is attributable to factors unrelated to his service, the examiner should specifically so state.

(f) The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any currently diagnosed knee disability is related to the Veteran's active service.  If any knee disability is attributable to factors unrelated to his service, the examiner should specifically so state.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


